Exhibit 10.26

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

Magnex Corporation, a Delaware corporation, White Enigma, LLC, a Michigan
limited liability company, Paul E. Hodges, Randy M. Bergeron and Fundamental
Research Company, a Michigan Partnership,    )
)
)
)     

Plaintiffs,

   )
)     

v.

   )
)           )   

Case No. 02-210028 CZ

Joseph Pinkerton, Active Power, Inc.,

a Delaware corporation, Magnetic Bearing

Technologies, Inc., Pinkerton Generator, Inc.,

a Michigan corporation and Caterpillar Inc.

   )
)
)
)   

Hon. Robert J. Colombo, Jr.

     )     

Defendants.

   )     

 

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

 

This Mutual Release and Settlement Agreement (the “Agreement”) is made this 15th
day of October, 2004 by Magnex Corporation, White Enigma LLC, Paul E. Hodges,
Randy M. Bergeron, and Fundamental Research Company (hereinafter collectively
referred to as “Plaintiffs”), and Active Power, Inc. f/k/a Magnetic Bearing
Technologies, Inc. (“Active Power”).

 

Whereas on March 14, 1995, a judgment was entered against Paul E. Hodges and in
favor of Comerica Bank (“the Oakland County Judgment”) by the Michigan Circuit
Court for the County of Oakland, Case No. 94-483246-CK (“the Oakland County
Action”), and Active Power later acquired an interest in the Oakland County
Judgment;

 

Whereas on March 25, 2002 Plaintiffs filed civil action No. 02-210028 CZ (the
“Action”) against Active Power and other defendants in the Michigan Circuit
Court for the County of Wayne (“the Wayne County Court”); and

 

Whereas Active Power has filed against Plaintiffs certain counterclaims in the
Action;

 

Whereas the parties wish to amicably settle all differences between them;

 

IN CONSIDERATION OF THE MUTUAL PROMISES MADE HEREIN, IT IS HEREBY AGREED:

 

1. The above recitals are incorporated herein as part of this Agreement.



--------------------------------------------------------------------------------

2. On August 27, 2004, the Wayne County Court entered an order stipulated to by
Plaintiffs, Active Power and other defendants. Said order required Active Power
and other defendants to pay to Plaintiffs one million dollars ($1,000,000) by
the close of business on August 31, 2004, and
five-million-two-hundred-twenty-thousand dollars ($5,220,000) by 5:00 p.m. EDST
on October 15, 2004. Pursuant to that order, Active Power did pay to Plaintiffs
a total of $806,859 on August 31, 2004.

 

3. Active Power and other defendants shall satisfy their obligation to make the
October 15, 2004 payment referenced in paragraph 2 to Plaintiffs in the
following manner and amounts: by one or more cashier’s checks made jointly
payable to Magnex Corporation and Paul E. Hodges in the amount of $886,077, and
one or more cashier’s checks made jointly payable to White Enigma, LLC and Randy
Bergeron in the amount of $2,907,653 (these October 15, 2004 payments are
hereinafter collectively referred to as the “Sum,” and October 15, 2004 shall be
referred to as the “Payment Date”). Upon the payment to Paul E. Hodges described
in this paragraph, the Oakland County Judgment shall be considered satisfied,
and Active Power shall file a Satisfaction of Judgment with the Oakland County
Court. Active Power warrants that it has the authority to file said Satisfaction
of Judgment.

 

4. Active Power shall sign and deliver a Stipulation and Order of Dismissal With
Prejudice as to the Action (collectively, “the Stipulated Order”), in the form
given in Exhibit A hereto, to counsel for Plaintiffs. Plaintiffs’ counsel will
hold the Stipulated Order until Plaintiffs receive the Sum from Active Power.
Simultaneously with receipt of the Sum, Plaintiffs’ counsel shall deliver to
Active Power’s counsel original copies of the Stipulated Order (signed by all
Plaintiffs with respect to the Action), which will then be filed with the
appropriate court by counsel for Active Power. The parties agree to cooperate
fully with each other in achieving the execution of the Stipulated Order or such
other forms of order of dismissal with prejudice as the appropriate court may
deem appropriate.

 

5. Plaintiffs, jointly and severally, hereby fully and forever release, remise,
acquit and discharge Active Power, jointly and severally as well as all of their
respective heirs, successors, assigns, predecessors, subsidiaries, affiliates,
agents, attorneys, employees, shareholders, customers, officers, and directors,
all of whom are hereinafter referred to as “Defendant Releasees,” from all
manner of action and causes of action, suits, claims, debts, judgments, damages,
theories of recovery, demands and rights whatsoever, in law or in equity now
existing or which may hereafter accrue in favor of the Plaintiffs or any of them
by reason of any facts, known or unknown, existing from the beginning of the
world through the end of time.

 

6. Plaintiffs hereby covenant that except for actions or suits based upon
breaches of the terms of this Agreement, they will not commence any action or
suit, in law or in equity, against Defendant Releasees on account of any action
or cause of action, known or unknown, which now exists or which may hereafter
accrue in their joint or several favor upon the basis of facts, known or
unknown, which have been alleged, or which could have been alleged in the
Action. This covenant includes, but is not limited to, any and all legal action
mentioned by Randy M. Bergeron in correspondence sent by him to Defendants and
others on September 1, September 2, and October 6, 2004, attached collectively
as Exhibit B. In addition to any other liability which shall accrue upon the
breach of this covenant, the breaching party shall be liable to pay all
reasonable attorneys’ fees and costs incurred by the Releasee in the defense of
such action or suit.



--------------------------------------------------------------------------------

7. Active Power hereby fully and forever release, remise, acquit and discharge
all Plaintiffs, jointly and severally and all of their respective heirs,
successors, assigns, predecessors, subsidiaries, affiliates, agents, attorneys,
employees, shareholders, customers, officers, and directors, all of whom are
hereinafter referred to as “Plaintiff Releasees,” from all manner of action and
causes of action, suits, claims, debts, judgments, damages, theories of
recovery, demands and rights whatsoever, in law or in equity now existing or
which may hereafter accrue in favor of the Defendants or any of them by reason
of any facts, known or unknown, existing from the beginning of the world through
the end of time.

 

8. Active Power hereby covenant that except for actions or suits based upon
breaches of the terms of this Agreement, they will not commence any action or
suit, in law or in equity, against Plaintiff Releasees on account of any action
or cause of action, known or unknown, which now exists or which may hereafter
accrue in their joint or several favor upon the basis of facts, known or
unknown, which have been alleged, or which could have been alleged in the
Action. In addition to any other liability which shall accrue upon the breach of
this covenant, the breaching party shall be liable to pay all reasonable
attorneys’ fees and costs incurred by the Releasee in the defense of such action
or suit.

 

9. Plaintiffs hereby sell, assign, transfer, and convey to Active Power, Inc.
any and all legal and equitable right, title, and interest they have or may
have, collectively or individually, in (1) the “Superconducting Kinetic Energy
Storage Device” (as described in a November 24, 1990 Letter of Intent attached
as Exhibit C), (2) “the Passive Magnetic Bearing” (as described in the document
attached as Exhibit D), and (3) all Active Power technology (as described in
Active Power’s patents, patent applications, public filings, and website),
including but not limited to the claims to such technologies asserted in the
Wayne County Action. Said assignments, transfers, and conveyances include all
improvements to and derivations of said Superconducting Kinetic Energy Storage
Device, Passive Magnetic Bearing and other said technology. Plaintiffs expressly
disclaim any interest, right, or title in or to any technology owned by Active
Power as of the date of this Agreement, including but not limited to all
ownership and income right in or from the Passive Magnetic Bearing,
Superconducting Kinetic Energy Storage Device and the other said technology.

 

10. It is further agreed and acknowledged that Fundamental Research Company is
hereby terminated and dissolved pursuant to Section 6.1(a) of the JVA (which JVA
is attached as Exhibit E). It is further agreed and acknowledged that
Fundamental Research Company has no assets other than any assets that may be
covered by the transfers referenced in paragraph 9 herein and that, therefore,
the liquidation procedure described in Section 12 of the JVA is unnecessary.

 

11. Each party hereto understands and agrees, in compliance with any statute or
ordinance which requires a specific release of unknown claims or benefits, that
this Agreement includes a release by each party hereto of unknown claims, and
that each party hereto is expressly waiving and relinquishing any and all
claims, rights or benefits that such party may have that are unknown to such
party at the time of the execution of this Agreement. Further, each party
understands and agrees that if, hereafter, such party discovers facts different
from or in addition to those which such party now knows or believes to be true,
that the waivers, releases and covenants not to sue contained in this Agreement
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of such fact.



--------------------------------------------------------------------------------

12. Each party hereby represents and warrants to each other party that it has
not assigned, pledged, or otherwise in any manner whatsoever sold or
transferred, either by instrument in writing or otherwise, any of such party’s
right, title, interest, demand, cause of action, or claim, or consideration to
be transferred, that is the subject of this Agreement; that it is the sole and
lawful owner of all rights, title and interest in and to all released matters,
claims and demands arising out of or in any way related to the matters which are
subject of this Agreement, or consideration to be transferred pursuant hereto;
and that no other person or entity of any kind has or had any interest in the
matters covered by consideration to be transferred pursuant to this Agreement.
Each party further warrants that it has not entered into any agreement or other
arrangement that would limit the effectiveness of the releases and other
agreements exchanged hereunder. Active Power notes that Comerica Bank has an
interest in the Oakland County Judgment.

 

13. This Agreement is freely and voluntarily given by Plaintiffs and Active
Power without any duress or coercion, and after each of the undersigned has
consulted with independent counsel of their own choosing, and each of the
undersigned has carefully and completely read all of the terms and provisions of
this Agreement. Each party realizes that the settlement of the matters covered
hereby is final and conclusive, and it is each party’s desire that such
settlement be final and conclusive.

 

14. The terms of this Agreement shall be confidential. No party to this
Agreement shall communicate the terms thereof to any other person or entity,
except in the following circumstances:

 

  a) pursuant to a lawful court order, including but not limited to state or
federal civil or criminal subpoenas or other valid process;

 

  b) any disclosure required by a state or federal regulatory agency, committee,
or other similar authority or any statute, rule, or regulation thereof.

 

Any party to this Agreement who receives process requiring disclosure as
described in the foregoing exceptions shall, within 48 hours of the receipt
thereof, send a copy of the process by facsimile to (if the sending party is one
of Plaintiffs) General Counsel at Active Power, Inc. in Austin, Texas at (512)
836-4511 and to Richard Zuckerman, Esq. at (313) 465-7619, or (if the sending
party is Active Power) to R. Christopher Cataldo, Esq. at (313) 961-8358. The
party receiving process shall have no responsibility to take any other action in
response to such process, including challenging its lawfulness, validity, or
enforceability.

 

15. Each individual party to this Agreement warrants that he has the authority
to enter into and sign this Agreement. Each corporate party to this Agreement
warrants that it has been duly authorized to enter into and sign this Agreement
by its Board of Directors and Shareholders if that corporate party is a
non-publicly traded corporation. If that corporate party is a publicly traded
corporation it warrants that its signing officer or representative has been duly
authorized to enter into and sign this Agreement by its Board of Directors.

 

16. The only parties having or claiming an interest in Fundamental Research
Company, its technology, its assets, or any agreement to which Fundamental
Research Company



--------------------------------------------------------------------------------

is a party (including the Letter of Intent attached as Exhibit C) before the
execution of this Agreement are Magnex Corporation, White Enigma LLC, and
Pinkerton Generator, Inc. The only owners and officers of Magnex Corporation are
Paul E. Hodges and Joseph Hodges, both of whom specifically warrant that they
are authorized to sign this Agreement on behalf of Magnex Corporation. The only
owner and officer of White Enigma LLC is Randy Bergeron, who specifically
warrants that he is authorized to sign this Agreement on behalf of White Enigma
LLC.

 

17. Neither the execution of this Agreement nor any statement made herein
constitutes an admission of wrongdoing or liability by any party, such
wrongdoing or liability being expressly denied. Rather, this Agreement is a
mutual settlement and compromise of disputed claims so that the parties may
avoid the expense, uncertainties and hazards of further litigation.

 

18. Each party hereto agrees to take or cause to be taken whatever additional
actions (if any) and execute whatever additional documents (if any) that may be
necessary or advisable from time to time in order to carry out or effect one or
more of the obligations provided for in this Agreement.

 

19. Each party understand and agrees that it shall be solely responsible for the
reporting and payment (if any be required) of any federal, state and local taxes
that are due, or may be due, for any payments and other consideration received
by such party under or in connection with this Agreement; and agrees to
indemnify and hold each other party harmless from any and all taxes, penalties
and/or other assessments that any such party may be alleged to be, or may
become, obligated to pay on account of such other party’s failure to comply with
the preceding statement.

 

20. This Agreement may be executed in any number of counterparts, each of which
shall constitute a duplicate hereof.

 

21. No waiver or modification of this Agreement or any covenant, condition, or
limitation herein shall be valid and no evidence or waiver or modifications
shall be offered or received in evidence at any proceeding or litigation at law
or in equity between or among the parties hereto arising out of or affecting
this Agreement or the rights or obligations of the parties hereunder, unless
such waiver or modification is in writing duly signed by the party or parties to
be charged or to which such waiver or modification relates. This Agreement
cannot be amended, modified or altered other than by signed, written agreement
by each of the parties hereto to which such amendment, modification or
alteration relates.

 

22. This Agreement was negotiated and drafted jointly by the parties and their
counsel, and shall not be construed against any party as the drafter thereof.

 

23. This Agreement shall be governed by and construed in accordance with the
laws of the State of Michigan without regard to its choice of law rules.

 

24. Notwithstanding anything to the contrary in this Agreement, none of the
money paid by any of Active Power or other defendants to any of Plaintiffs
pursuant to this Agreement shall inure to the benefit of Fundamental Research
Company.



--------------------------------------------------------------------------------

25. Each party agrees that if any provision or portion of any provision of this
Agreement is held to be invalid or unenforceable or to be contrary to public
policy or any law, for any reason, all remaining provisions are severable and
should remain in force to the greatest possible degree.

 

26. This Agreement constitutes the entire and complete agreement between the
parties and there are no other side, prior or collateral agreements, oral or
written, or representations or inducements other than as expressly set forth in
this Agreement. This Agreement supersedes any prior agreements, if any, made
between or among the parties relative to the subject matter hereof.

 

27. This Agreement is binding on the respective representatives, heirs,
executors, administrators, successors and assigns of each party hereto who is an
individual and the respective successors and assigns of each party hereto that
is not an individual.

 

Magnex Corporation

  

White Enigma, LLC

/s/ Joseph Hodges

--------------------------------------------------------------------------------

  

/s/ Randy M. Bergeron

--------------------------------------------------------------------------------

By:

 

Joseph Hodges

  

By:

  

Randy M. Bergeron

   

Its:

      

President

       

Its:

  

President

By:

 

Paul E. Hodges

                  

Its:

      

Manager

                  

Oct. 15, 2004

       

Oct. 15, 2004

   

Date

       

Date

Paul E. Hodges

  

Randy M. Bergeron

/s/ Paul E. Hodges

--------------------------------------------------------------------------------

  

/s/ Randy M. Bergeron

--------------------------------------------------------------------------------

   

Oct. 15, 2004

       

Oct. 15, 2004

   

Date

       

Date

Fundamental Research Company

  

Active Power, Inc.

/s/ R. Christopher Cataldo

--------------------------------------------------------------------------------

  

/s/ Michael Chibib

--------------------------------------------------------------------------------

By:

 

R. Christopher Cataldo

  

By:

  

Michael Chibib

   

Its:

      

Attorney

       

Its:

  

General Counsel

   

Oct. 15, 2004

       

Oct. 15, 2004

   

Date

       

Date



--------------------------------------------------------------------------------

Exhibit A

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

Magnex Corporation, a Delaware corporation, White Enigma, LLC, a Michigan
limited liability company, Paul E. Hodges, Randy M. Bergeron and Fundamental
Research Company, a Michigan Partnership,    )
)
)
)
)      Plaintiffs,    )
)      v.    )           )    Case No. 02-210028 CZ

Joseph Pinkerton, Active Power, Inc.,

a Delaware corporation, Magnetic Bearing

Technologies, Inc., Pinkerton Generator, Inc.,

a Michigan corporation and Caterpillar Inc.

   )
)
)
)    Hon. Robert J. Colombo, Jr.      )      Defendants.    )     

 

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

 

Pursuant to a stipulation of the parties, the above-entitled action is hereby
dismissed with prejudice, each party to bear his or its own costs and fees in
connection with the action.

 

IT IS SO ORDERED.

         

__________________________________________

    

HONORABLE ROBERT J. COLOMBO, JR.

    

Wayne County Circuit Court Judge

Dated:                    

    

 

Approved as to form:

 

--------------------------------------------------------------------------------

JAFFE, RAITT, HEUER & WEISS, P.C.

  

--------------------------------------------------------------------------------

HONIGMAN MILLER SCHWARTZ AND COHN LLP

Attorneys Plaintiffs

  

Attorneys for Defendants

By:

  

R. Christopher Cataldo (P39353)

  

By:

  

Richard E. Zuckerman (P26521)

One Woodward Avenue, Suite 2400

       

Jennifer Zbytowski Belveal (P54740)

Detroit, Michigan 48226

       

Brian D. Wassom (P60381)

(313) 961-8380

  

2290 First National Building

    

Detroit, Michigan 48226-3583

    

(313) 465-7000

 

DET 1413068